DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 8/12/22 have been fully considered and entered. Claims 62, 64 ad 75 have been amended as requested. Claim 69 is identified as “currently amended”, however, the it does appear the claim has been amended. Applicant’s amendments are not found patently distinguishable over the prior art made of record and Applicant’s arguments are not found persuasive of patentability for reasons set forth herein below. In addition, Applicants raise new 112 2nd paragraph rejections set forth below. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 62 recites the limitation "the outward bulges on the first and/or second layers".  There is insufficient antecedent basis for this limitation in the claim. Applicants claim that the fill powder causes the first and/or second layers to bulge outwards. Applicants also claim that the fill powder is applied at pressure to tension to the linking elements or to cause the first and/or second layers to bulge outward. In other words, it appears that the fill pattern can produce tension or cause bulging.  Thus, it is not clear to the Examiner If Applicants are now further claiming bulges on the first and second layers or if the bulges are caused by the internal fill powder and are observable from external surface. For purposes of examination the Examiner will interpret claim 62 to mean that the bulges are caused by the internal fill powder and can be observed from the external surface or can tension the linking elements. 

Response to Arguments
4.	Applicants amended claim 62 to include the limitation of outward bulges on the first and second layers that are observable and argues that the cited prior art does not teach such a limitation. Applicants further argue that the cited prior art of Kohlman et al., teach away from the tensioned linking elements and that Kohlman et al., does not teach the claimed outward bulges on the first and second layers. Applicants assert that the manufacturing process of the Kohlman et al., composite would not enable tensioned elements or observable outward bulges. Applicants point to the teachings in Kohlman et al., directed to compressing the composite which would result in a flattened surface. Applicants further point to figure 7 of Kohlman et al., as evidence of teaching away from the claimed observable outward bulges. Applicants assert that Kohlman et al., further teaches avoiding “puckers” in the composite and that the “pucker” shown in figure 7 does not correspond to the claimed observable outward bulges. These arguments are not found persuasive. 
 In response, in view of the 112 2nd paragraph indefinite rejection set forth above, the Examiner maintains that the cited prior art of Kohlman et al., renders the rejected claims obvious. With regard to the claimed internal fill powder, Kohlman et al., teach a variety of different fill powder materials as well as several different addition methods and density/concentrations used in the formation of the composite (see Kohlman et al., sections 0045-0047, 0049, 0053-0054 and 0071). The Examiner is also of the position that given the number of possible fill powder materials and/concentrations combination the presence of observable outward bulges is within the scope of the Kohlman et al., teachings even if the composite is later compressed. In other words, depending on the type/amount and/or density of fill powder the presence of outward bulges would be observable even after compression. For example, a composite having high density regions of fill powder would produce outward bulges that are observable even after compression. 
With regard to Applicant’s arguments directed to the “pucker” shown in figure 7, while Kohlman et al., may desire to avoid such puckering it appears that “puckers” can still exist. Kohlman et al., teach keeping the localized distance of less than 15% (sections 0083-0087). As such, it appears that Kohlman et al., recognizes that “puckers” can and do exist.  Kohlman et al., does not teach a completely planar flat surface. Thus, the Examiner also considers the “puckers” desired or not, sufficient to meet the limitation of outwardly observable bulges. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").


Claim Rejections - 35 USC § 102/103
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 62-81 stand rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kohlman et al., US 2015/0352804 A1.	
	The published patent application issued to Kohlman et al., teach a composite textile that can become rigid or semi-rigid (abstract). Said composite textile comprise first (100a) and second (100b) spaced apart non-woven layers and plurality of bulking (110)/linking fibers positioned between said first and second spaced apart non-woven layers such that there is a continuous linkage between said spaced apart non-woven layers (figures 1-3 and section 0024). Kohlman et al., teach that said bulking/linking fibers should be sufficiently stiff and self-supporting to resist bending forces (section 0025). Kohlman et al., does not explicitly teach the claimed spacing of the bulking/linking fibers, but does teach that the number of fibers per unit area in an important factor in resisting crushing forces while the settable powder is added, in maintain the spacing between first and second non-woven layers (100a and 100b) (sections 0025, 0029). A person of ordinary skill in the art would recognize that spacing of the bulking/linking fibers can be varied as a function of resistance to compression forces and to maintain the spacing between the outer non-woven layers (100a and 100b). It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA)
 Kohlman et al., teach filling the space between the first and second non-woven layers with a settable powder that becomes rigid or semi-rigid in the presence of a fluid (section 0019). The Examiner is of the position that once the settable powder is filled in the space between the spaced apart first and second layers it would apply tension to the bulking/linking fibers thereby causing said layers to bulge outwards between the bulking/linking fibers under tension. With regard to the claimed first and second layers,  Kohlman et al., teach non-woven layers that are formed with the same type of fibers used as bulking/lining fibers (110),  low melt binding fibers, adhesives and/or needling (sections 0031-0032). Said bulking fibers included polyethylene or polypropylene (section 0024). Said layers can also be held or kept in place using thermal bonding, powder adhesive or spray adhesives (section 0023). Other additives included in the first and second non-woven layers include clay, talc, pigments, antioxidants, or surfactants (section 0028). The Examiner is of the position that said spaced apart non-woven layers are permeable to fluids. With regard to the claimed reinforcement, Kohlman et al., teach attaching a filter layer (200) to one or both of the spaced apart non-woven layers (figure 1 and sections 0032 and 0074). Said filter layer can be a woven, non-woven or knit and can comprise polypropylene or polyester fibers (sections 0060 and 0083). With regard to the claimed rough keying fabric, Kohlman et al., teach projections (210) in figure 6A have a hook shape and attach to the non-woven layer (100). Kohlman et al., teach that such projections (210) increase the lamination force required to remove the filter layer (200) form the non-woven layer (100) (section 0066). Kohlman et al., teach that projections (210) may be formed from a slit double needle bar knit fabric (section 0067). Kohlman et al., teach that said projections (210) mechanically entangle with the non-woven (100) with sufficient strength to retain the settable powder but allow the filter layer to be removed (section 0068). Said projections can also be made with polypropylene fibers (section 0083). With regard to the claimed second fill material, Kohlman et al., teach that the settable powder may comprise cement combined with other materials such as sand, glass beads, foam beads, or fibers (section 0040). The Examiner is of the position that depending on the size and density of each type of filler material it would naturally separate into distinguishable layers. With regard to the claimed ductile layer, Kohlman et al., teach that additional layers can be added to the filter layer (200) to increase tensile and flexural strength and provide increased stiffness (section 0073). With regard to the claimed tensile strength, peel resistance and peel strength, Kohlman et al., does not explicitly teach these features. The Examiner is of the position that once the article of Kohlman et al., is provided the claimed features of tensile strength, peel resistance and peel strength would be exhibited. Support for this supposition is based on Kohlman et al., using the same materials and structures/layers as claimed and further positioning/orienting those layers and materials in the claimed manner. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/               Primary Examiner, Art Unit 1789